Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4609 Filed 01/28/21 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION

UNITED STATES OF AMERICA,

                          Plaintiff,                                  Case No. 04-CR-20038-05

v.                                                                    Honorable Thomas L. Ludington

SERGIO CORIA,

                  Defendant.
_______________________________________/

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE RELEASE
                           WITH PREJUDICE

        On August 2, 2005, Defendant was indicted by a grand jury on one count of conspiracy to

distribute and possess with intent to distribute methamphetamine. ECF No. 88. Defendant pled

guilty and on January 5, 20181 was sentenced to 108 months imprisonment. ECF No. 660.

Defendant is housed at Lompoc FCI.

        Defendant filed a pro se motion to reduce his sentence due to the spread of COVID-19 on

May 4, 2020. ECF No. 694. He also filed two letters dated June 23, 2020 (docketed on July 2,

2020) and June 26, 2020 (docketed July 5, 2020) inquiring as to the status of his May 4, 2020

motion. ECF Nos. 692, 693. Defendant’s motion was denied. ECF No. 696. On September 17,

2020, Defendant, through counsel, filed a motion for compassionate release. ECF No. 704. The

motion was denied without prejudice due to lack of exhaustion. ECF No. 706.

        On December 10, 2020, Defendant, through counsel, refiled a motion for compassionate

release. ECF No. 712. The Government filed a response. ECF No. 713. On December 30, 2020,



1
 “Once charged, Coria was released on bail and fled to Mexico where he remained for approximately 12 years.
Eventually, the Mexican police arrested Coria, who was living under a false name, and turned him over to the FBI.”
ECF No. 713 at PageID.4576.
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4610 Filed 01/28/21 Page 2 of 8




Defendant filed a motion to supplement the record. ECF No. 714. The Government also filed a

notice of supplemental authority. ECF No. 716.

                                                 I.

       The United States is facing an unprecedented challenge with the novel coronavirus

(“COVID-19”) pandemic.

       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health
       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized

                                                -2-
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4611 Filed 01/28/21 Page 3 of 8




       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, No. 20-3701, 2020 WL 6817488, at *6 (6th Cir. Nov. 20, 2020) (internal

citations omitted). “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file

motions for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

and have full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.” Id. at *9. “[D]istrict courts may deny compassionate-release motions when

any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the

others.” United States v. Elias, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021).

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

       On June 3 and June 25, 2020 Defendant requested compassionate release from the BOP

due to the COVID-19 pandemic. ECF No. 712-2. The Warden denied his request on July 8, 2020.

Id. Defendant has exhausted his administrative remedies.




                                               -3-
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4612 Filed 01/28/21 Page 4 of 8




                                                 B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant brings this Motion on his own behalf, § 1B1.13 is

“inapplicable,” and “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First Step

Act, district courts have full discretion in the interim to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release.” Jones, 2020 WL 6817488, at *7.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

policy commentary when determining if a defendant’s request is extraordinary and compelling,

such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

       Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,

United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 2020 WL 6817488, at *2 n.6); United States v. White, No. 18-20183,

2020 WL 7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 2020 WL

6817488, at *2 n.6); United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D.

Mich. Dec. 7, 2020) (latent tuberculosis, hyperlipidemia, obesity).

       More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See Elias, 2021 WL 50169, at *3. Under



                                                -4-
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4613 Filed 01/28/21 Page 5 of 8




the two-part test in Elias, the risk of contracting COVID-19 constitutes an extraordinary and

compelling reason “(1) when the defendant is at high risk of having complications from COVID-

19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.”2 Id. (quoting

United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)).

The Sixth Circuit also held that the district court, in evaluating the movant’s medical conditions,

“properly considered the CDC guidance that was in effect at the time,” given that “[r]elying on

official guidelines from the CDC is a common practice in assessing compassionate-release

motions.” Id. at *4.

        Defendant has tested positive twice for COVID-19. ECF No. 712 at PageID.4448–49. He

suffers from tuberculosis, high cholesterol, type 2 diabetes, hypertension, and obesity. Id.; ECF

No. 713 at PageID.4578. The CDC provides that type 2 diabetes and obesity are conditions that

increase an individual’s risk of severe illness from COVID-19. See People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html [https://perma.cc/9H9M-7YL6] (last visited January 22, 2021). In

addition, hypertension may increase an individual’s risk of severe illness. Id.

        Defendant is currently housed in Lompoc FCI which has zero current inmate infections.

COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus

[https://perma.cc/F7RY-6W2P] (last visited 1/22/2021). However, there are 658 inmates who have

since recovered from COVID-19, including Defendant. Id. While there is no community spread

among inmates at this time, Defendant is at high risk of severe illness from COVID-19 if he is re-

diagnosed with the virus. Defendant has demonstrated that there are extraordinary and compelling

reasons for his release.


2
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                     -5-
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4614 Filed 01/28/21 Page 6 of 8




                                                   C.

       As stated previously, there is no “applicable policy statement” in this case because

Defendant, not the BOP, has moved for compassionate release. Consequently, step two of the §

3582(c)(1)(A) analysis is skipped, and the final issue is whether a sentence reduction is warranted

by the applicable factors set forth in § 3553(a). See Jones, 2020 WL 6817488, at *9. The factors

are as follows:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the offense, to promote respect for the law,
                  and to provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
                  (A) the applicable category of offense committed by the applicable category
                  of defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). “District judges maintain an ‘obligation to provide reasons’ in both

sentencing-modification decisions, and traditional sentencing decisions.” Jones, 2020 WL

6817488, at *10 (citations omitted).

       District courts should consider all relevant § 3553(a) factors before rendering a
       compassionate release decision. But as long as the record as a whole demonstrate

                                                  -6-
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4615 Filed 01/28/21 Page 7 of 8




       that the pertinent factors were taken into account by the district court, a district
       judge need not specifically articulate its analysis of every single § 3553(a) factor.

Id. at *11 (internal quotations and citations omitted).

       Defendant’s Motion focuses almost exclusively on his medical diagnoses, rather than the

§ 3553(a) factors. He argues that he “need[s] to assist his wife and children whose economic and

emotional well being is very precarious due to the COVID-19 pandemic.” ECF No. 712 at

PageID.4451. Defendant includes a statement of his accomplishments, claims to have a low risk

of recidivism, and states that prior to his arrest for the instant offense, he had no criminal history.

He also explains that his family has “always been a large and important part of my life.” ECF No.

712-3. Defendant further provides that he obtained his GED in prison, is working on three associate

degrees, and has completed many construction projects while in custody. Id. He explains that even

though he absconded for 12 years with minimal contact with his family, “[h]e is determined to

meet his obligations for the crime he committed and move forward with becoming a model

citizen.” ECF No. 714 at PageID.4603.

       In response, the Government highlights that Defendant absconded after he was arrested

and spent 12 years in Mexico prior to pleading guilty to the instant offense. ECF No. 713. It also

argues that Defendant “has served less than 4 years of his 10 year sentence.” Id. at PageID.4596.

Finally, it argues that Defendant is a “long time distributor of a large amount of methamphetamine

across state lines and into the hands of a violent motorcycle gang that murdered one of its own

members for acting as a confidential informant.” Id.

       Defendant’s presentence report (“PSR”) indicates that he has no criminal history besides

the current offense. Additionally, the PSR indicates Defendant was unaware of the murder of a

fellow gang member but notes that he is responsible for more than 1.5 but less than 5 kilograms of

methamphetamine. Defendant’s efforts to focus on his education, his good behavior the past four

                                                 -7-
Case 1:04-cr-20038-TLL-PTM ECF No. 717, PageID.4616 Filed 01/28/21 Page 8 of 8




years in custody, and his intention to spend more time with his family after release are to be

commended. However, they do not negate the fact that he has served less than half of his sentence,

that he has a documented history of being a flight risk by absconding for 12 years in a foreign

country, and that he participated in a significant drug conspiracy. His behavior suggests that the

remainder of his sentence should be served “to promote respect for the law” and “afford adequate

deterrence.” See 18 U.S.C. §§ 3553(a)(1)(A)–(B).

                                               II.

       Accordingly, it is ORDERED that Defendant’s Motions for Compassionate Release, ECF

No. 712 and 714, are DENIED WITH PREJUDICE.



Dated: January 28, 2021                                     s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                              -8-
